Judgment, Supreme Court, New York County (Herbert I. Altman, J., at hearing; John Cataldo, J., at plea and sentence), rendered February 7, 2003, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
*300The court properly denied defendant’s motion to suppress identification evidence. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court properly resolved a conflict between two officers’ recollections as to the circumstances of a photographic identification, and the record also supports the court’s findings as to the subsequent identifications. Concur—Tom, J.P., Mazzarelli, Sullivan, Sweeny and Malone, JJ.